Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claim is the inclusion of the limitation underlined

    PNG
    media_image1.png
    575
    583
    media_image1.png
    Greyscale

	in all the claims which is not found in the prior art references. Examiner reviewed the teaching of following prior arts:
Hayakawa (US PG Pub 2012/0133231) teaches the shape of the coil element, and the coil element 32 is configured by winding a ribbon line or a wire line in the shape of a loop and has a non-winding portion 32Co in its center portion. Then, a segment yoke piece 33 (33a, 33b . . . 33m) is disposed in the non-winding portion 32Co of the core center while being in non-contact with the winding. The segment yoke piece 33 is formed of a plate-shaped member of soft magnetic material. The coil holder 31, coil elements 32, and yoke pieces 33 are integrally formed in the shape of a disk with a synthetic resin, but Hayakawa doesn’t teaches the stator unit further comprises spacers respectively disposed on two sides of the core unit in the axial direction, wherein the spacers are formed of material with heat dissipation property and without magnetic permeability as claimed in claim 1.
Wang (US PG Pub 2010/0148611) teaches An armature core includes a core portion formed of a lamination of plural noncrystalline metallic foil bands and resin for bond-fixing the non-crystalline metallic foil bands, wherein the armature core is provided with at least two cut surfaces with respect to the lamination layers. Amorphous metal is used as the iron base of the non-crystalline metallic foil bands. The cut surfaces are perpendicular to the lamination-layers of the non-crystalline foil bands, but Wang doesn’t teaches the stator unit further comprises spacers respectively disposed on two sides of the core unit in the axial direction, wherein the spacers are formed of material with heat dissipation property and without magnetic permeability as claimed in claim 1.
Enomoto (Us PG Pub 2011/0095642) teaches magnetic iron core is filled with resin, the resin being disposed in every plural turns of windings of the amorphous foil strip. Preferably, the magnetic iron core is filled with the resin, the resin being disposed by using a spacer in every plural turns of windings of the amorphous foil strip. Preferably, the magnetic iron core is covered with resin which is integrated with and continuous to the resin disposed in every plural turns of windings of the amorphous foil strip, but Enomoto doesn’t teaches the stator unit further comprises spacers respectively disposed on two sides of the core unit in the axial direction, wherein the spacers are formed of material with heat dissipation property and without magnetic permeability as claimed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.